Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 EXECUTION VERSION EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this Agreement) is made and entered into as of June 5, 2008, by and between HealthMarkets, Inc., a Delaware corporation (together with its successors and assigns, the Company) and Phillip Hildebrand (the Executive). WHEREAS, the Company desires to employ the Executive and the Executive desires to be employed by the Company effective as of the Effective Date (as defined below); NOW, THEREFORE, in consideration of the premises and of the mutual covenants herein contained, it is agreed as follows: 1. Employment . Effective as of the Effective Date, the Company hereby agrees to employ the Executive, and the Executive hereby agrees to be employed by the Company, upon the terms and conditions set forth herein. The employment relationship between the Company and the Executive shall be governed by the general employment policies and practices of the Company, including without limitation those relating to the Companys Code of Professional Conduct, the treatment of Confidential Information and avoidance of conflicts; provided, however, that when the terms of this Agreement differ from or are in conflict with the Companys general employment policies or practices, the terms of this Agreement shall control. The Executive shall serve as an officer of any Subsidiary, as may be requested from time to time by the Board and without any additional compensation, unless otherwise determined by the Board. In addition, the Executives service in such officer position with any Subsidiary will be encompassed within any reference made in this Agreement to employment by the Company. 2. Term . Subject to earlier termination of the Executives employment as provided under Section 9, the Executives employment shall be for an initial term commencing on June 4, 2008 (the Effective Date) and ending on the third anniversary of the Effective Date (the Initial Employment Term); provided , however , that at the end of the Initial Employment Term and on each succeeding anniversary of the Effective Date, the employment of the Executive will be automatically continued upon the terms and conditions set forth herein for one additional year (each, a Renewal Term), unless either party to this Agreement gives the other party written notice (in accordance with Section 18) of such partys intention to terminate this Agreement, subject to Section 22 hereof, and the employment of the Executive at least 90 days prior to the end of such initial or extended term (in which event the Executives employment shall be deemed to have terminated at the end of the Employment Term). For purposes of this Agreement, the Initial Employment Term and any Renewal Term shall collectively be referred to as the Employment Term. 3. Position and Duties of the Executive . (a) During the Employment Term, the Executive shall serve as the Chief Executive Officer of the Company and a member of the Board, reporting directly to the Board. The Executive shall have such duties, responsibilities and authority commensurate with the Executives positions in a company the size and nature of the Company and such related duties and responsibilities, as from time to time may be assigned to the Executive by the Board, consistent with his position in the Company. During the Employment Term, the Executive shall perform his duties in the Dallas/Ft. Worth area, Texas. (b) During the Employment Term, the Executive shall, except as may from time to time be otherwise agreed in writing by the Company and during vacations (as set forth in Section 7 hereof) and authorized leave, devote substantially all of his normal business working time and his reasonable best efforts and energies to the business of the Company and the performance of the Executives duties hereunder. Nothing herein shall preclude the Executive from (i) serving on the boards of directors of two Blackstone-controlled entities or any other board of directors if such service on such other boards is approved by the Board (which approval shall not be unreasonably withheld), (ii) serving on the boards of, or advisory committees to, trade associations and/or charitable organizations, (iii) engaging in charitable activities and community affairs, or (iv) managing his personal and family investments and affairs, provided that the activities in clauses (i) through (iv) do not materially interfere with the effective discharge of the Executives duties and responsibilities under this Agreement. 4. Compensation . (a) Base Salary . During the Employment Term, the Company shall pay to the Executive an annual base salary of $1,200,000 (the Base Salary) . The Executives Base Salary may be increased (but not decreased) from time to time by the Committee in its sole discretion and shall be payable in cash at the times consistent with the Companys general policies regarding compensation of executive employees, but in all events no less frequently than monthly. Such Base Salary shall be reviewed by the Board or an authorized committee of the Board at least annually for purposes of evaluating an increase in Executives Base Salary. For purposes of this Agreement, after any such increase, Base Salary shall refer to such increased amount. (b) Cash Incentive Compensation . (i) First Year Guaranteed Bonus . With respect to the first twelve (12) months of the Employment Term, the Executive shall be entitled to a guaranteed bonus of $1,600,000 (the First Year Guaranteed Annual Bonus). The Executive shall vest in and be paid 7/12ths of the First Year Guaranteed Annual Bonus in December, 2008 and shall vest in and be paid 5/12ths of the First Year Guaranteed Annual Bonus in June, 2009. Each installment of the First Year Guaranteed Annual Bonus shall be paid to the Executive 100% in cash. (ii) With respect to the Companys 2009 fiscal year and each fiscal year of the Company thereafter, all or part of which is contained in the Employment Term, the Executive shall participate in the Companys annual management incentive program or arrangement approved by the Board (or any authorized committee thereof) or any successor program or plan thereto or thereunder on terms and conditions no less favorable to the Executive than those available to similarly situated executives of the Company, with a target bonus opportunity of $1,600,000 (the Target Bonus Amount) and a maximum bonus opportunity of $3,200,000 (with payment at no less than the Target Bonus Amount if the applicable performance targets are met for the fiscal year); provided, however , that with respect to the Companys 2009 fiscal year, the Executives actual annual bonus earned for such fiscal year shall be pro-rated such that the Executive shall only be paid 7/12ths of such bonus (given that 5/12 th of such year was covered by a portion of the First Year Guaranteed Annual Bonus). The Board (or any authorized committee thereof) shall have the authority to establish performance metrics of the annual management incentive program pursuant to which such bonuses may be earned, provided that the Board (or such authorized committee) shall establish such targets with respect to the Executive in consultation with him, which targets will likely be based on AV ( i.e. , annualized sales for such year) and EBITDA; provided, further, that in all events any such performance targets shall be no less favorable to the Executive than the annual performance targets established for the applicable performance period for other senior executives of the Company generally. Such annual bonuses shall be paid to the Executive 100% in cash no later than the date such bonuses are generally paid to other senior executives of the Company, but in all events by March 15 of the year following the fiscal year for which such annual bonus was earned (unless the Executive has elected to defer receipt of any such bonuses). (c) Equity Compensation . During the Employment Term, the Executive shall be entitled to participate in the Companys MOP and Bonus Programs and any other incentive, equity-based and deferred compensation plans and programs or arrangements or any successor programs or plans thereto or thereunder (collectively, the Incentive Programs), in each case, as may be in effect from time to time and as may be determined by the Board. Subject to the Executives making the Investment in the Company contemplated by Section 8 of this Agreement, the Committee will, as soon as practicable after Executive makes such Investment (but in no event later than five business days thereafter), award Option Rights (the Initial Grant) consistent with the provisions of Exhibit A, which Initial Grant will be awarded in four (4) tranches and will vest and otherwise be subject to the provisions set forth in the Executives Non-Qualified Stock Option Agreement to be entered into in the form of Exhibit A attached hereto ; provided, that the Companys stockholders shall approve an amendment to the MOP as set forth in Exhibit A prior to the earlier of a Change of Control or January 1, 2009, which the Blackstone Investor Group (as defined in the Stockholders Agreement) (Blackstone) represents it has sufficient votes to approve as of the Effective Date and which Blackstone shall vote for (the Amendment). In the event the Amendment is not approved by June 30, 2009, the Initial Grant shall be void ab initio and of no further force and effect. Failure to obtain stockholder approval for the Amendment by the earlier of a Change of Control or January 1, 2009 shall be a breach of this Section 4(c) and Exhibit A, entitling the Executive to terminate his employment for Good Reason. In all events, any equity award (or portion thereof) granted to the Executive that vests solely upon the Executives fulfillment of time and/or service requirements shall vest in full upon a Change of Control (as such term is defined in the MOP in effect as of the Effective Date, plus any amendments to such definition after the Effective Date which would result in a transaction not covered by the Change of Control definition in effect as of the Effective Date constituting a Change of Control). Except as otherwise set forth in Section 8 hereof, Shares acquired on exercise of any stock option will be subject to the terms and conditions of the Stockholders Agreement. The Company and the Executive acknowledge that they will agree to provide the Company with the right to require the Executive and other executives of the Company to waive any registration rights with regard to such shares upon an IPO, in which case the Company will implement an IPO bonus plan in cash, stock or additional options to compensate for the Executives and the other executives loss of liquidity; provided that if the Executives employment is terminated without Cause or for Good Reason, then the Executive shall fully vest upon the date of termination in any grant made under such IPO bonus plan. (d) LTIP Awards . (i) Initial LTIP Award . As soon as practicable after the Effective Date, but in all events within 30 days following such date, the Company shall grant the Executive an LTIP award in the form of a restricted stock grant consisting of 34,483 shares of A-1 common stock (together with any other equity received as proceeds thereon, Shares) of the Company (the Initial LTIP Award) and the Executive shall be entitled to dividends on the Initial LTIP Award from the Effective Date, which dividends shall vest and be paid at such time as the Shares underlying the Initial LTIP Award vest and the certificates are delivered as provided below. Except as may otherwise be provided in Section 10 of this Agreement, the Initial LTIP Award shall vest at the earlier of (x) a Change of Control or (y) in three equal annual installments, on each of the first three anniversaries of the Effective Date, in both cases subject to the Executives continued employment with the Company through each applicable vesting date; provided that certificates for any vested portion of the Initial LTIP Award shall be delivered to the Executive on the earlier of immediately prior to the Change of Control or upon the third anniversary of the Effective Date. It is the intent of the parties that the vesting of the Shares described in this paragraph shall constitute a transfer of property within the meaning of Section 83 of the Code. (ii) Annual LTIP Awards . In addition to any other compensation granted or paid hereunder, with respect to the Companys 2009 fiscal year and each fiscal year of the Company thereafter, all or part of which is contained in the Employment Term, the Executive shall be entitled to receive a long-term incentive award, with a target value of no less than $1,200,000 (the Annual LTIP Award) (and which shall be granted at no less than target if the applicable performance targets have been met). Subject to the Executives achievement of certain performance goals to be established by the Committee in consultation with the Executive (which goals shall not be any more difficult to achieve than the goals established for the applicable performance period for the annual bonus in Section 4(b)(ii)), the Annual LTIP Award shall be granted to the Executive within the first 75 days of the year immediately following the end of the applicable fiscal year to which such performance goals relate (the Performance Year). Except as may otherwise be provided in Section 10 of this Agreement, (i) any such granted Annual LTIP Award shall vest in three equal annual installments, on each of the first three anniversaries of the Effective Date occurring after the conclusion of the applicable Performance Year for which it was granted, subject to the Executives continued employment with the Company through each applicable vesting date and (ii) any vested portion of such Annual LTIP Award shall be delivered to the Executive, 100% in cash, on the third anniversary of the Effective Date occurring after the conclusion of the applicable Performance Year for which it was granted. It is intent of the parties that there shall be no transfer of property (within the meaning of Section 83 of the Code) with respect to the Annual LTIP Award prior to the payment date described in this Section 4. The Board (or any authorized committee thereof) shall have the authority to establish performance metrics pursuant to which such Annual LTIP Awards may be earned, provided that the Board (or such authorized committee) shall establish such targets with respect to the Executive in consultation with him, which targets will likely be based on AV and EBITDA. (iii) Change of Control . In all events, all outstanding Annual LTIP Awards shall vest in full upon a Change of Control and if such Change of Control constitutes a change in control event within the meaning of Section 409A of the Code, shall be paid to the Executive upon such Change of Control. (iv) Termination of Employment . Except as may otherwise be provided in Section 10 of this Agreement, any unvested LTIP award shall be forfeited upon termination of the Executives employment. Any portion of the Initial LTIP Award or the Annual LTIP Award that has become vested shall be non-forfeitable. 5. Employee Benefits . (a) General . In addition to the compensation described in Section 4, during the Employment Term, the Executive shall be eligible to participate in the employee benefit plans, programs and arrangements (including any equity plans and programs), and to receive perquisites, provided from time to time to similarly situated executives of the Company and its Subsidiaries generally on a basis no less favorable to the Executive than to other senior executive of the Company or its Subsidiaries who participates in such plans, programs, arrangements or benefits (not taking into account, for purposes of the foregoing, any sign-on or initial awards made to other executives) generally. (b) Club Membership . The Company shall purchase a corporate membership in a club designated by the Executive, which shall be owned by the Company, and the Executive shall be permitted full use of such membership during the Employment Term; provided that in no event shall the cost of such membership to the Company exceed $175,000 for the purchase amount/initiation fee and $15,000 for the annual dues during the Employment Term for such club (as such amount may be increased from time to time in the ordinary course by such club). Upon cancellation of such membership, the Company shall be entitled to any reimbursements or refunds of any such purchase amount/initiation fee or any such annual dues as provided by such club, which the Executive represents, with respect to the purchase amount/initiation fee, equals 80 percent of the purchase amount/initiation fee. (c) Car Allowance . During the Employment Term, the Company shall pay the Executive a monthly car allowance in the amount of $1,000. (d) Relocation Allowance . In connection with the Executives commencement of employment with the Company, in lieu of any relocation benefits that would otherwise be provided to the Executive under any relocation or similar policy of the Company (other than 30 days of temporary living expenses in the Dallas/Ft. Worth area, Texas (subject to a cap of $8,000)), the Company will pay the Executive a relocation sign-on amount of $75,000, which is to be paid as soon as practicable following the Effective Date. 6. Expenses . The Company shall pay or reimburse the Executive for reasonable expenses incurred by the Executive in connection with the Executives performance of the Executives duties on behalf of the Company and its Subsidiaries in accordance with the expense policy of the Company applicable to similarly situated executives of the Company and its Subsidiaries generally. The Company shall pay the Executives legal counsel directly for the reasonable fees and expenses incurred by the Executive in connection with the review, negotiation and drafting of the Agreement and any other related documentation, subject to a cap of $60,000. 7. Vacation . The Executive shall be entitled to a number of days of vacation per year in accordance with the Companys policies, whether written or unwritten, regarding vacation for similarly situated executives of the Company and its Subsidiaries generally; provided that in all events he shall be entitled to no less than 4 weeks vacation per calendar year, pro-rated for any partial year. The duration of such vacations and the time or times when they shall be taken will be determined by the Executive in consultation with the Company. 8. Investment; Stockholders Agreement . (a) As soon as practicable following, but in no event later than 30 days following, the Effective Date, the Executive will invest cash in the amount of $2,000,000 in Shares, at a purchase price of $34.80 per share (such investment, the Investment), pursuant to the terms of a subscription agreement between the Company and the Executive attached hereto as Exhibit B , and Executive acknowledges that, except as otherwise provided in this Section 8, such Shares will be subject to the terms and conditions of the Stockholders Agreement. (b) Put Rights . Notwithstanding anything to the contrary in the Stockholders Agreement, for the Investment and any vested shares delivered as part of the Initial LTIP Award, upon termination of the Executives employment with the Company or any of its Subsidiaries (other than a termination by the Company for Cause or a resignation by the Executive without Good Reason other than upon death or Disability) prior to an IPO or a Change of Control, the Executive shall have the right to sell such shares to the Company based on the Fair Market Value (as defined below) of such equity at any time during the six-month period following the six-month anniversary of his termination of employment (provided that if the Executives employment is terminated prior to the delivery of the shares for the Initial LTIP Award under Section 4(d)(i), this right to sell shall apply whether or not the shares have been delivered). (c) Call Rights . Notwithstanding anything to the contrary in the Stockholders Agreement or any other agreement, upon a termination of the Executives employment with the Company or any of its Subsidiaries for any reason prior to an IPO or a Change of Control, the Company will have the right to purchase (a  Call Right ) any Shares held by the Executive (whether pursuant to the Investment, the Initial LTIP Award, upon the exercise of any stock option or otherwise) at Fair Market Value as of the date the Company exercises its Call Right (except in the event of a termination by the Company for Cause, in which case the Call Right will be at the lower of the original cost of such Shares (which shall, for the avoidance of doubt, be the exercise price of any stock option and for any Initial LTIP Award shall be the Fair Market Value on the applicable vesting date) or Fair Market Value as of the date the Company exercises such Call Right). The Call Right may be exercised at any time following the later of six months following (1) the Executives receipt of any Shares, including pursuant to the exercise of stock options, including the Initial Grant, or otherwise pursuant to the grant of compensatory awards, and (2) the termination of the Executives employment. Fair Market Value shall be determined from time to time (but no less frequently than quarterly) by the Board in good faith and shall in any event be determined consistently with how fair market value is determined with respect to shares of Company stock held by existing shareholders, including members of the Board, and how the exercise price for the Initial Grant was determined (it being understood that no discount shall be taken due to lack of marketability). In determining Fair Market Value, the Board will consider (among other factors it deems appropriate) the valuation prepared by Blackstone in the ordinary course of business for reporting to its advisory board and investors, which Blackstone will provide to the Board. Notwithstanding the foregoing, in the event that either (i) within six months following a termination of the Executives employment by the Company without Cause or by the Executive for Good Reason or upon his death or Disability an IPO or Change of Control occurs or (ii) the Executives employment is terminated by the Company without Cause or by the Executive for Good Reason or upon his death or Disability after a definitive agreement is entered into which will result in a Change of Control (provided that such agreement actually results in a Change of Control), for purposes of the Call Right, Fair Market Value shall equal the consideration paid per Share pursuant to such transaction. (d) Tag-Along and Drag-Along Rights . Shares owned by the Executive shall be subject to the applicable tag-along and drag-along provisions of the Stockholders Agreement, provided that the applicable thresholds shall be reduced from 50% to 25%. (e) Effect on Stockholders Agreement . This Section 8 shall be deemed an amendment to the Stockholders for all purposes under the Stockholders Agreement. By executing this Agreement, the Executive agrees to be bound by the terms of the Stockholders Agreement and the accepts the rights and obligations set forth therein, and each of Blackstone and the Company agree that this Section 8 is effective as a joinder to the Stock Stockholders Agreement for all purposes thereunder (including with respect to Section 2.03 therein). In addition, if the Executive is forced to withdraw from the Stockholders Agreement on or following a Change of Control, the provisions of this Section 8 shall remain in effect with respect to the Executives equity interests in the Company. 9. Termination . (a) Termination of Employment by the Company . The Executives employment hereunder may be terminated by the Company (or by the Board in the case of a termination with Cause) for any reason or no reason (including with or without Cause or notification by the Company at any time during the Employment Term pursuant to Section 2 that the Company intends to terminate the Agreement and the Executives employment, rather than allow the Agreement to renew automatically) by written notice as provided in Section 18. If the Board terminates the Executives employment with Cause, all of the Executives Option Rights, whether or not vested, will be immediately forfeited as of the date of termination. (b) Termination of Employment by the Executive . The Executive may terminate the Executives employment with or without Good Reason at any time by notice to the Company as provided in Section 18. Upon the Executives termination without Good Reason (other than upon death or Disability), (i) any unvested portions of the Initial Grant will be immediately forfeited and (ii) all of the Executives vested Option Rights, if any, shall remain exercisable in accordance with their terms, but in all events for at least 90 days following the date of termination. (c) Benefits Period . Subject to Section 10 and any benefit continuation requirements of applicable laws, in the event the Executives employment hereunder is terminated for any reason whatsoever, the compensation and benefits obligations of the Company under Sections 4 and 5 shall cease as of the effective date of such termination, except for any compensation and benefits earned but unpaid through such date. (d) Resignation from All Positions . Notwithstanding any other provision of this Agreement to the contrary, upon the termination of the Executives employment for any reason, unless otherwise requested by the Board, the Executive shall immediately resign from all positions that he holds with the Company, its Subsidiaries and any of their affiliates (and with any other entities with respect to which the Company has requested the Executive to perform services), as applicable, including, without limitation, the Board and all boards of directors of any affiliates. The Executive hereby agrees to execute any and all documentation to effectuate such resignations upon request by the Company, but he shall be treated for all purposes as having so resigned upon termination of his employment, regardless of when or whether he executes any such documentation. 10. Termination Payments and Benefits . If, during the Employment Term, the Executives employment hereunder is terminated by the Company without Cause (which shall, for all purposes of this Agreement, including Exhibit A , and any other related definitive document, include a termination of the Executives employment upon conclusion of the Employment Term after the Companys giving the Executive a notice of non-renewal of the Employment Term), by reason of the Executives death or Disability, or the Executive terminates his employment for Good Reason, subject to (i) the Executives execution and non-revocation of a release of claims against the Company within 60 days following the date of the Executives termination of employment, in the form attached hereto as Exhibit C , (ii) the terms of Section 14 and (iii) the Executives continued compliance with the covenants of in Sections 12 and 13 (collectively, the Restrictive Covenants) as set forth in Section 10(j), the Company shall pay to the Executive such payments and make available to the Executive such benefits and entitlements as are described in this Section 10. In addition, upon any termination of employment, the Executive shall be entitled to the payments, benefits and entitlements as are described in Section 10(i). (a) Cash Severance . Except in the event of a termination due to death or Disability, the Executive will be entitled to receive an amount equal to the sum of: (i) one (1) times the Executives Base Salary and (ii) one (1) times the Executives Target Bonus Amount for the year of the Executives termination of employment (which, if such termination occurs during 2008, shall be deemed to be $1,600,000) (the sum of (i) and (ii), the Termination Payments), such amount to be payable in equal installments over the one-year period following the Executives termination of employment (the Payment Period) in accordance with the Companys regular payroll schedule as of the date hereof, but in all events no less frequently than monthly with all payments paid to the Executive by the first anniversary of the termination date (except in the event where payments need to be delayed in order to comply with Section 409A of the Code). Notwithstanding the foregoing, if such termination occurs upon or after a Change of Control (provided that such Change of Control constitutes a change in control event within the meaning of Section 409A of the Code), subject to clauses (i), (ii) and (iii) of the lead-in paragraph of this Section 10, the Termination Payments will be paid to the Executive in a lump-sum within 30 days following the date of termination; (b) Bonus Entitlement . Solely if the Executives termination of employment occurs after the last day of the first quarter of an applicable Company fiscal year, the Executive will be entitled to receive an amount equal to the product of (i) the bonus that would have been paid to the Executive had the Executive remained employed through the date on which bonuses are paid to senior executives of the Company generally based upon the achievement of the applicable performance goals (and determined based on the exercise of negative discretion no less favorable to the Executive than that exercised with respect to active senior executives of the Company generally and, if the payment is not subject to Section 162(m) as of the date of termination, as if the Executive had achieved any subjective performance targets at 100%) and (ii) a fraction, the numerator of which is the number of days which have elapsed from the first day of the fiscal year in which the date of termination occurs through the date of termination and the denominator of which is 365 (such amount, if any, the Pro-Rata Bonus), which Pro-Rata Bonus shall be paid within the first 75 days of the year immediately following the end of the year to which such Pro-Rata Bonus relates (unless the Executive has deferred receipt of the applicable bonus). (c) Annual LTIP Awards . To the extent then unvested and unpaid, the Executives Initial LTIP Award shall vest on the date of termination but shall be paid at such time as such Initial LTIP Award would otherwise have been paid had the Executive remained employed with the Company. (d) Equity Compensation . To the extent not previously vested, the portion of any outstanding equity, other than the Initial LTIP Award, which vests solely based on the Executives fulfillment of time and/or service conditions (Time-Vesting Equity) that would have vested if the Executive had remained employed through the first anniversary of the date of termination shall vest on the date of termination and any outstanding equity which vests based on the achievement of performance targets (the Performance-Vesting Equity) shall continue to remain outstanding and be eligible to vest until the first anniversary of the date of termination (and if the performance targets are achieved during such time period shall vest in accordance therewith; provided that if a Change of Control occurs during such time period and the Sponsors (as defined in Exhibit A) receive marketable securities in connection with such Change of Control, the Performance-Vesting Equity shall remain outstanding until the earlier of (i) the remaining term of the Performance-Vesting Equity and (ii) the first anniversary of the date of termination and, if not already vested, shall vest once such marketable securities are liquidated by the Sponsors if the applicable performance targets are met upon such liquidation) and, all vested options shall remain exercisable until the earlier of the expiration of the original term or the first anniversary of the date of termination (provided that for purposes of post-termination exercisability with respect to such Performance-Vesting Equity, any date of vesting shall be deemed the date of termination of the Executives employment for purposes of determining the post-termination exercise period of such Performance-Vesting Equity); provided that if the Executives employment is terminated without Cause or for Good Reason (i) after a definitive agreement is entered into which will result in a Change of Control (provided such agreement results in a Change of Control) or (ii) within six months prior to a Change of Control, any Time-Vesting Equity shall be treated as if it had fully vested as of the date of the Change of Control and any Performance-Vesting Equity shall be treated as if it had been fully vested on the date of the Change of Control to the extent the applicable performance conditions have been satisfied as of such date (and shall be forfeited to the extent the applicable performance conditions have not been satisfied as of such date unless the Sponsors receive marketable securities in connection with such Change of Control, in which event the Performance-Vesting Equity shall remain outstanding until the earlier of (i) the remaining term of the Performance-Vesting Equity and (ii) one year following the date of termination and shall vest once such marketable securities are liquidated by the Sponsors if the applicable performance targets are met upon such liquidation) and provided further, in the case of any Performance-Vesting Equity, the Company agrees to provide the Executive with notice that a performance condition has been satisfied within 30 days following such event. Notwithstanding the foregoing, if any such Time-Vesting Equity and/or Performance-Vesting Equity constitutes nonqualified deferred compensation within the meaning of Section 409A of the Code, the delivery of shares of common stock or cash (as applicable) in settlement of such awards shall be made on the date that is six months after Executives separation from service, if required by Section 409A, or if earlier, immediately following any permissible payment event under Section 409A. (e) Welfare Benefits .
